Citation Nr: 0732734	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-40 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine.

3.  Entitlement to service connection for residuals of a 
fracture of the fifth metacarpal.

4.  Entitlement to service connection for residuals of a left 
ankle sprain.

5.  Entitlement to service connection for a myocardial 
infarction.

6.  Entitlement to service connection for depression.

7.  Entitlement to an evaluation in excess of 10 percent for 
status post anterior cruciate ligament repair with lateral 
release, right knee, with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1991 to February 
1999.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran testified in support of these claims before the 
undersigned Veterans Law Judge at a hearing held in 
Washington, D.C. in August 2007.

During this hearing, the veteran raised claims of entitlement 
to service connection for reflex sympathetic dystrophy and 
entitlement to the reopening of a previously denied claim for 
service connection for residuals of a right wrist injury.  
The Board refers these raised claims to the RO for 
appropriate action. 

The Board addresses the claims of entitlement to service 
connection for right hip, lumbar spine and left ankle 
disabilities, a myocardial infarction and depression and 
entitlement to an increased evaluation for a right knee 
disability in the Remand section of this decision, below, and 
REMANDS these claims to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The veteran does not currently have residuals of a 
fracture of the fifth metacarpal.


CONCLUSION OF LAW

Residuals of a fracture of the fifth metacarpal were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated February 2004, before 
initially deciding that claim in a rating decision dated June 
2004.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  Therein, the RO acknowledged the veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  The RO 
also identified the evidence it had received in support of 
the veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA any additional 
information or evidence he had, which he thought would 
support his claim.     

The content of the notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Remanding this claim for additional 
notification is not necessary, however, because, as explained 
below, service connection may not be granted in this case.  
Therefore, any question regarding what disability rating or 
effective date to assign a grant of service connection is 
moot.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and post-service private treatment 
records.  The veteran does not now claim that there is any 
other evidence to obtain in support of his claim.  

The RO did not afford the veteran a VA examination in support 
of the claim being decided, however, regulatory provisions do 
not mandate that such action be taken.  The record now 
includes post-service private treatment records, which 
provide sufficient information to decide this claim.  As 
explained below, this information does not satisfy the 
current disability element of a service connection claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran initially claimed entitlement to service 
connection for residuals of a fracture of the fifth 
metacarpal.  Since the RO first denied that claim, however, 
the veteran has clarified that he is not claiming that he has 
problems with his right hand; rather, he is claiming that he 
has problems with his right wrist.  (The Board referred to 
this claim, which the RO decided separately from the claim on 
appeal in an April 2005 rating decision, in the Introduction 
section of this decision.)  The veteran contends that 
secondary to his wrist problems, he is occasionally unable to 
use his right hand.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2006).

In order to prevail in a claim for service connection on its 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran had active service from April 1991 
to February 1999.  According to his service medical records, 
prior to entering service, he broke a finger on his right 
hand.  During service, in February 1994, he fell down stairs 
and injured his right wrist and forearm.  X-rays of the right 
forearm, hand and wrist revealed a healed fracture involving 
the fifth metacarpal and no other bone, joint or soft tissue 
abnormality.  The treating medical professional diagnosed a 
right wrist and forearm contusion.  This injury necessitated 
the use of a splint and physical therapy.

Following discharge, the veteran sought treatment for 
multiple medical complaints and underwent VA examinations of 
various disabilities.  However, during treatment visits and 
examinations, no medical professional diagnosed the veteran 
with residuals of the fracture of the fifth metacarpal or any 
other right hand disability.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record currently diagnosing the claimed disability.  The 
veteran's assertions in this regard are insufficient to 
establish the current disability element of a service 
connection claim as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran currently has residuals of a fracture of the fifth 
metacarpal, the Board concludes that such disability was not 
incurred in or aggravated by service.  The evidence with 
regard to this claim is not in relative equipoise, therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution thereof.  Rather, as a preponderance of the 
evidence is against the claim, the claim must be denied.


ORDER

Service connection for residuals of a fracture of the fifth 
metacarpal is denied.


REMAND

The veteran claims entitlement to service connection for 
right hip, low back and left ankle disabilities, a myocardial 
infarction and depression and entitlement to an increased 
evaluation for a right knee disability.  Additional action is 
necessary before the Board decides these claims. 

As previously indicated, the VCAA, which is applicable to 
this appeal, requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, VA 
has not yet provided adequate assistance with regard to the 
claims being remanded such that any decision to proceed in 
adjudicating these claims would prejudice the veteran in the 
disposition thereof.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims being remanded are 
necessary.  First, service and post-service medical records 
show that the veteran injured his low back and left ankle in 
service and now receives treatment for low back and left 
ankle disabilities.  However, VA has not obtained a medical 
opinion regarding whether the low back and left ankle 
disabilities are related to the in-service injuries.  

Second, service and post-service medical records also show 
that, during service, the veteran reported chest pain and 
life problems and was found to be at risk for developing 
depression.  Since then, the veteran has had a myocardial 
infarction and developed depression.  Again, however, VA has 
not obtained a medical opinion regarding whether the 
myocardial infarction and depression are related to the in-
service chest pain and life complaints.  

Third, the veteran asserts that his right hip disability is 
related to his low back and/or right knee disability(ies).  
He has submitted evidence suggesting that there might be a 
relationship between his right hip disability and his low 
back disability, which, at this point, is not service 
connected.  To respond both to the veteran's assertion and 
the previously noted evidence, a medical opinion addressing 
the etiology of the veteran's right hip disability is 
necessary.  

Fourth, during the course of this appeal, VA afforded the 
veteran an examination in support of his claim for an 
increased evaluation for a right knee disability, but the 
report of that examination is inadequate to decide that 
claim.  Therein, the examiner confirms that the veteran has 
instability, but does describe the severity thereof and notes 
that there is no evidence of disease, including arthritis, on 
x-rays.  Since then, the veteran has submitted private 
medical records that include a diagnosis of right knee 
arthritis (not confirmed by x-rays).  As well, he has 
testified that his right knee instability has worsened.  
Another examination is necessary so that VA can conduct 
additional x-rays and the Board can determine, pursuant to 
the Schedule for Rating Disabilities, whether the instability 
is slight, moderate or severe, and whether a separate 
evaluation is assignable for the arthritis based on x-ray 
confirmation and a showing of additional right knee 
disability.

The Board REMANDS this case for the following action:

1.  Afford the veteran a VA orthopedic 
examination for the purpose of 
determining the etiology of any low back, 
left ankle and/or right hip disorder 
shown to exist.  Ask the VA examiner to 
review all pertinent documents therein 
and to confirm in his written report that 
he conducted such a review.  Ask him to 
then do the following:

a) diagnose any existing low back, 
left ankle or right hip disorder; 

b) offer an opinion as to whether 
any such disorder is at least as 
likely as not related to the 
veteran's active service, including 
documented in-service low back and 
left ankle injuries;  

c) also offer an opinion as to 
whether any right hip disorder is at 
least as likely as not related to 
the veteran's active service or, 
alternatively, whether it is 
proximately due to the veteran's 
service-connected right knee 
disability;

d) if a low back disability is found 
to be related to service, also offer 
an opinion as to whether any left 
hip disorder is proximately due to 
or the result of the low back 
disability; and

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Afford the veteran a VA 
cardiovascular examination for the 
purpose of determining the etiology of 
any cardiovascular disorder shown to 
exist.  Ask the VA examiner to review all 
pertinent documents therein and to 
confirm in his written report that he 
conducted such a review.  Ask him to then 
do the following:

a) diagnose any existing 
cardiovascular disorder, including 
any manifested by residuals of a 
myocardial infarction; 

b) offer an opinion as to whether 
any such disorder is at least as 
likely as not related to the 
veteran's active service, including 
documented in-service complaints of 
chest pain; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Afford the veteran a VA psychiatric 
examination for the purpose of 
determining the etiology of any 
psychiatric disorder shown to exist.  Ask 
the VA examiner to review all pertinent 
documents therein and to confirm in his 
written report that he conducted such a 
review.  Ask him to then do the 
following:

a) diagnose any existing psychiatric 
disorder; 

b) offer an opinion as to whether 
any such disorder is at least as 
likely as not related to the 
veteran's active service, during 
which the veteran reported life 
problems and was found to be at risk 
for developing depression; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


